Title: To Thomas Jefferson from John Rhea, 15 February 1807
From: Rhea, John
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            February 15th. 1807
                        
                        By the last mail from Tennessee I received a letter dated 29th Januay from a friend, in which is a paragraph in the words following
                        “I inclose  Your reflection and as a natural curiosity, to be shewn to your freinds and acquaintance, a
                            piece of wood in the form of a Worm—this is a metamorphosis, or rather a descent from animal to vegetable matter, to
                            account for which physically, I will submit to Your superior knowledge”
                        I herewith take the liberty of inclosing it to You—it hath not been seen by any acquaintance or freinds of
                            mine in the District—and I can not account for, therefore, submit it to Your Superior knowledge—and I hope You will
                            pardon the liberty taken—
                  With every sentiment of Esteem and wishes for Your health I am Sir Yours very respectfully
                        
                            John Rhea
                            
                        
                    